Citation Nr: 1609052	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  06-38 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches, and if so whether service connection is warranted.

2.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability (lumbar strain with spondylosis). 

3.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis prior to June 3, 2011 and from August 1, 2011 to September 17, 2013, and in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1998 to May 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2011 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2009, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing has been associated with the claims file.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in this appeal, the Veteran expressly stated in writing that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal have been met. 38 U.S.C.A. § 7105(b)(2)  (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  A withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

In July 2015, shortly after receiving a supplemental statement of the case, the Veteran submitted the following written request: "At this time[,] I'm requesting the withdrawal of my appeal request for Migraine headaches, pes planus with plantar fasciitis, and lumbar."  The Board finds that the July 2015 submission expresses the Veteran's explicit intent to withdraw the issues currently on appeal. With no allegations of errors of fact or law remaining for appellate consideration, the Board does not have jurisdiction to review the Veteran's appeal.  


ORDER

The appeal is dismissed.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


